News 400 Somerset St., New Brunswick, NJ 08901 732.342.7600 MAGYAR BANCORP, INC. ANNOUNCES SECOND QUARTER FINANCIAL RESULTS New Brunswick, New Jersey, April 27, 2009– Magyar Bancorp (NASDAQ: MGYR) (the “Company”), parent company of Magyar Bank, reported today the results of its operations for the three and six months ended March 31, The Company reported net income of $409,000 for the three months ended March 31, 2009, compared to a net loss of $298,000 for the three months ended March 31, 2008.The Company’s net loss for the six months ended March 31, 2009 was $3.4 million, compared to a net loss of $156,000 for the six months ended March 31, 2008. The Company reported basic and diluted earnings per share of $0.07 for the three months ended March 31, 2009 and basic and diluted losses per share of $0.60 for the six months ended March 31, 2009. For the three and six months ended March 31, 2008, the basic and diluted losses per share were $0.05 and $0.03, respectively. “While the current recession and housing market downturn will continue to present challenges to Magyar Bancorp in 2009, our focus on positioning the Company to benefit from the eventual economic turnaround has produced results,” stated Elizabeth E. Hance, President and Chief Executive Officer. “We have seen a significant increase in deposits during the six months of our fiscal year, specifically in low cost checking and savings accounts, and we have been able to capitalize on residential and commercial lending opportunities. Together, we expect these efforts to enhance the Company’s net interest margin in the remaining half of our fiscal year. In addition, Magyar continues to play its part in assisting in the economic recovery, extending $26 million in residential and commercial loans to residents and businesses throughout Central New Jersey during the past six months.” Results from Operations Net income increased $707,000 for the three-month period ended March 31, 2009 compared with the three-month period ended March 31, 2008 due to gains on the sales of investment securities, which were $772,000 during the three months ended March 31, 2009, compared with losses on the sales of investment securities of $19,000 during the three months ended March 31, 2008. The Company’s net interest margin decreased by 36 basis points to 2.76% for the quarter ended March 31, 2009 compared to 3.12% for the quarter ended March 31, 2008. The yield on interest-earning assets fell 119 basis points to 5.28% for the three months ended March 31, 2009 from 6.47% for the three months ended March 31, 2008 primarily due to reductions in the Prime Rate during the last twelve months totaling 325 basis points, of which 175 basis points occurred during the Company’s first fiscal quarter.The yield on assets was also lower in the current quarter due to higher levels of non-performing assets.
